

Exhibit 10.124
 
SECURITY AGREEMENT
 
THIS SECURITY AGREEMENT (the “Agreement”) is made and entered into as of
December 20, 2012 by CORONUS ENERGY CORP., a Delaware corporation (“Coronus
Energy”) and each of the fifteen Delaware limited liability companies listed on
Exhibit A ( collectively, “Borrower”), for the benefit of CLEAN FOCUS FINANCING
COMPANY, LP, a Delaware limited partnership, its successors and assigns
(“Lender”).
 
RECITALS:
 
A. Lender has agreed to make a loan in the stated principal amount of up to
Four  Million and 00/100 Dollars ($4,000,000.00) (the “Loan”) to Borrower (each
of the fifteen (15) project companies listed on Exhibit A individually referred
to herein as a “Project Company” and collectively as the “Project
Companies”).  The Loan is evidenced by that certain Promissory Note of even date
herewith in the stated principal amount of up to Four Million and 00/100 Dollars
($4,000,000.00) (as amended from time to time, the "Note") for the purpose of
financing certain development costs incurred by the solar photovoltaic electric
generation installations (individually, a “Project” and collectively, the
“Projects”) being developed by Borrower at location in San Bernardino County,
California, USA.
 
B. Coronus Energy is the owner of one hundred percent (100%) of the authorized
membership interest in each of the Project Companies.
 
C. Each Project Company has, is, or will be, entering into certain agreements
for the land rights, construction, installation, operation and maintenance of
its Project and the sale of the electric output of the Project to Southern
California Edison pursuant to its individual Southern California Edison CREST
Power Purchase Agreement (a “CREST PPA”).
 
D. The Loan is evidenced by the Note of even date herewith made by Borrower to
the order of Lender, and is secured by, among other documents and instruments of
which this Security Agreement, a Collateral Assignment and Pledge Agreement by
Borrower together with those certain Mortgages, Assignment of Rents, Security
Agreement and Financing Statement  following the first advance of the Loan and
assignment of its interests in the purchase agreements and parcels by Coronus
Energy, (hereinafter, together with all modifications, amendments, restatements
and replacements thereof, the “Mortgages”) encumbering the interests of Coronus
Energy in real property located in San Bernardino County, California, and
described on Exhibit B and Exhibit C attached to the Collateral Assignment and
Pledge Agreement of Borrower (the real property and other collateral being
collectively referred to as "Property"), a Collateral Assignment and Pledge
Agreement and a Guaranty of Coronus Solar, a Canadian corporation and the sole
shareholder of Assignor (“Coronus Solar”).  The Note, this Security Agreement,
the Collateral Assignment and Pledge Agreement of Coronus Solar, the Guaranty of
Coronus Solar, the Mortgages, the Collateral Assignment and Pledge Agreement of
Borrower, and all other documents evidencing or securing the Loan and as listed
in the definition of “Loan Documents below are hereinafter referred to as the
“Loan Documents”.
 
E. The capitalized terms used but not defined herein shall have the meanings
assigned to them in the Loan Document defining such term.
 

 
Execution Form
1
CFFC / Coronus Energy
Security Agreement



 
 

--------------------------------------------------------------------------------

 

F. Borrower wishes to grant to Lender a security interest in all of Borrower’s
assets and its project agreements as security for the Loan.
 
AGREEMENT
 
NOW, THEREFORE, in order for Lender to make the Loan, Borrower agrees as
follows:
 
ARTICLE I.DEFINITIONS
 
The terms “Account,” “Chattel Paper,” “Deposit Account,” “Document,” “Electronic
Chattel Paper,” “Equipment,” “Financial Assets,” “General Intangible,” “Goods,”
“Health-Care-Insurance Receivables,” “Instrument,” “Inventory,” “Investment
Property,” “Letter of Credit Rights,” “Payment Intangible” and “Supporting
Obligation,” shall have the meanings defined in the Uniform Commercial Code as
enacted in California, as amended from time to time.  Unless otherwise defined
herein, terms defined in the Note shall have the same meanings when used herein.
 
When used in this Agreement, the following terms shall have the following
meanings:
 
“Account Debtor” means the party who is obligated on or under any Account,
Chattel Paper or General Intangible.
 
“Assigned Agreements” means all agreements, contracts and documents, including
without limitation (a) the agreements, contracts and documents listed on Exhibit
D attached hereto (together with all exhibits and schedules thereto), as each
such agreement, contract and document may be amended, supplemented or modified
and in effect from time to time; (b) all other agreements, including vendor
warranties and guaranties, running to Borrower or assigned to Borrower, relating
to the leasing, use, maintenance, improvement, operation or acquisition of the
Projects or any part thereof, or transport of material, equipment and other
parts of the Projects or any part thereof; (c) any lease or sublease agreements
or easement agreements relating to the Projects or any part thereof or any
ancillary facilities, to which Borrower may be or become a party; and (d) each
additional contact, agreement and document to which either borrower is or may
become a party, and any other agreements to which Borrower may be or become a
party relating to the leasing, use, maintenance, improvement or operation of the
Projects or any part thereof.
 
“Assignee Deposit Account” has the meaning set forth in Section 5.7 hereof.
 
“Collateral” has the meaning set forth in Section 2 hereof.
 
“Event of Default” means an occurrence of an Event of Default as defined in the
Note.
 
“Governmental Approvals” means (a) any authorization, consent, approval,
license, lease, ruling, permit, tariff, rate, certification, exemption, filing,
variance, claim, order, judgment, decree, sanction or publication of, by or
with; (b) any notice to; (c) any declaration of or with; or (d) any registration
by or with, or any other action or deemed action by or on behalf of, any
Government Authority or (e) to the extent any such Governmental Approval
materially references such application, any application therefor for in each
case relating to:  (i) the due
 

Execution Form
2
CFFC / Coronus Energy
Security Agreement



 
 

--------------------------------------------------------------------------------

 

execution and delivery of, and the performance by each intended party (other
than the Lender) of its obligations and the exercise of its rights under, the
Loan Documents, the Assigned Agreements, the Permits and other Project
agreements, easements, rights-of-way and documents to which Borrower is (or is
intended to be) a party; or (ii) the development of the Project as contemplated
by the Assigned Agreements, the Permits and the other Project agreements,
easements, rights-of-way and documents to which either Borrower is (or is
intended to be) a party.
 
“Government Authority” means any national, state or local government, any
political subdivision thereof or any other governmental, quasi-governmental,
judicial, administrative, public or statutory instrumentality, authority, body,
agency, bureau or entity.
 
“Intellectual Property” means (a) any copyright or mask work, now existing or
hereafter adopted or acquired, any registration or recording thereof, and any
application in connection therewith, whether in the United States Copyright
Office or in any similar office or agency of the United States or of any state
thereof or any other country or any political subdivision thereof, or otherwise;
(b) any patents, now existing or hereafter adopted or acquired, any registration
or recording thereof, and any application in connection therewith, whether in
the United States Patent and Trademark Office or in any similar office or agency
of the United States or of any state thereof or any other country or any
political subdivision thereof, or otherwise; (c) any trademark, trade name,
corporate name, company name, business name, fictitious business name, trade
style, service mark, logo or other source or business identifier, and the
goodwill associated therewith, now existing or hereafter adopted or acquired,
any registration or recording thereof, and any application in connection
therewith, whether in the United States Patent and Trademark Office or in any
similar office or agency of the United States or of any state thereof or any
other country or any political subdivision thereof, or otherwise; including all
amendments, renewals, extensions, and all licenses or other rights to use and
all license fees and royalties from such intellectual property; (b) trade
secrets and intellectual property rights in computer software and computer
software products now or later existing, created, acquired or held; (c) design
rights which may be available to either Borrower now or later created, acquired
or held; (d) information, customer lists, identification of suppliers, data,
plans, blueprints, specifications, designs, drawings, recorded knowledge,
surveys, engineering reports, test reports, manuals, materials standards,
processing standards, performance standards, catalogs, computer and automatic
machinery software and programs; (e) field repair data, sales data and other
information relating to the sales or service of products now or hereafter
manufactured; (f) accounting information and all media in which or on which any
information or knowledge or data or records may be recorded or stored and all
computer programs used for the compilation or printout of such information,
knowledge, records or data; (g) claims for damages (past, present or future) for
infringement of any of the rights above, with the right, but not the obligation,
to sue and collect damages for use or infringement of the intellectual property
rights above; and (h) proceeds and products of the foregoing, including all
insurance, indemnity or warranty payments.
 
“Lender Account” has the meaning set forth in Section 5.7 hereof.
 
“Loan Documents” means the Note, this Security Agreement, the Collateral
Assignment and Pledge Agreement of the Borrower, the Collateral Assignment and
Pledge Agreement of
 

Execution Form
3
CFFC / Coronus Energy
Security Agreement



 
 

--------------------------------------------------------------------------------

 

Coronus Solar, the Guaranty of Coronus Solar,  those certain Leasehold Mortgage,
Assignment of Rents and Leases, Security Agreement and Fixture Filing to be
executed by Coronus Energy for the benefit of Lender (hereinafter, together with
all modifications, amendments, restatements and replacements thereto of such
Collateral Assignment, and all other documents, instruments and agreements which
evidence, secure or are otherwise executed in connection with the Loan,
including all amendments, modifications, renewals, extensions, restatements and
replacements thereof.
 
“Permit” means any action, approval, consent, waiver, exemption, variance,
franchise, order, permit, authorization, right or license of or from a
Governmental Authority relating to the Project, including those related to the
construction, development, installation, operation and maintenance thereof.
 
“Secured Obligations” means all obligations and liabilities of every nature of
Borrower now or hereafter existing under or arising out of or in connection with
the Note or the other Loan Documents and all extensions or renewals thereof,
whether for principal, interest (including without limitation interest that, but
for the filing of a petition in bankruptcy with respect to either Borrower,
would accrue on such obligations), fees, expenses, indemnities or otherwise,
whether voluntary or involuntary, direct or indirect, absolute or contingent,
liquidated or unliquidated, whether or not jointly owned with others, and
whether or not from time to time decreased or extinguished and later increased,
created, or incurred, and all or any portion of such obligations or liabilities
that are paid, to the extent all or any part of such payment is avoided or
recovered directly or indirectly from Lender as a preference, fraudulent
transfer, or otherwise, and all obligations of every nature of either Borrower
now or hereafter existing under this Agreement, together with all other
indebtedness, liabilities or obligations of either Borrower to Lender now or
hereafter existing.
 
“Solar Panels” means the Project solar panels and related equipment, including,
without limitation, all associated photovoltaic solar panels, controls,
assemblies, inverters, converters, metering, lighting fixtures, transformers,
ballasts, disconnects, combiners, switchers, wiring devices, data monitoring
systems, service equipment, racks and mounting systems, lines, wiring, cabling,
conduit, housings, utility interconnections, together with any and all
assemblies, inverters, converters, metering, lighting fixtures, and any other
related equipment and accessories.
 
“Vehicle” means any car, truck, trailer, construction or earth-moving equipment
or other vehicle covered by a certificate of title of any state, in any,
including but not limited to any tires or other appurtenances to any of the
foregoing, owned by Borrower during the term of the Loan.
 
ARTICLE II.GRANT OF SECURITY INTEREST
 
As security for the payment and satisfaction of the Secured Obligations,
Borrower hereby grants to Lender a continuing security interest in and assigns
to Lender all of Borrower’s estate, right, title and interest in, to and under
all assets of Borrower, whether now owned or hereafter existing or acquired,
including all the estate, right, title and interest of Borrower in, to and under
the following (collectively, the “Collateral”):
 

Execution Form
4
CFFC / Coronus Energy
Security Agreement



 
 

--------------------------------------------------------------------------------

 

(a)        All agreements listed in Exhibit B;
 
(b)        all Accounts, Chattel Paper (including Electronic Chattel Paper),
Deposit Accounts, Documents, Equipment (including Project equipment), Financial
Assets, Goods, Instruments, Inventory, Investment Property, Letter of Credit
Rights, Supporting Obligations, Intellectual Property and Vehicles;
 
(c)        all Governmental Approvals now or hereafter held in the name, or for
the benefit of Borrower (provided, that any Governmental Approval which by its
terms or by operation of law would become void, voidable, terminable or
revocable if mortgaged, pledged or assigned hereunder or if a security interest
therein were granted hereunder is expressly excepted and excluded from the lien,
security interest and terms of this Agreement to the extent necessary so as to
avoid such voidness, avoidability, terminability or revocability);
 
(d)        all General Intangibles (including Payment Intangibles), including,
to the extent assignable, the Assigned Contracts and all other construction,
service, engineering, consulting, architectural, installation, power purchase,
interconnection, Solar Panel and other equipment purchase, operation and
maintenance and other similar contracts concerning the design, construction,
operation, occupancy, maintenance, use of and/or the delivery and sale of power
generated by the Project, all architectural drawings, plans, specifications,
soil tests, appraisals, route surveys, engineering reports and similar materials
relating to all or any portion of the Project and all payment and performance
bonds or warranties or guarantees relating to the Project, all rights under and
in Intellectual Property, all renewals, extensions and continuations-in-part of
the items referred to above, any written agreements granting to Borrower any
right to use any trademark or trademark registration at or in connection with
Borrower’s business, and the right of Borrower to sue for past, present and
future infringements of the foregoing, and the right in the name and on behalf
of Borrower to appear in and defend any action or proceeding brought with
respect to any part of Borrower’s real or personal property and to commence any
action or proceeding to protect the interest of Borrower in such Collateral;
 
(e)        all amounts held in escrow and reserve accounts;
 
(f)         the insurance policies maintained by Borrower, including any such
policies insuring against loss of revenues by reason of interruption of the
operation of the Project and all proceeds and other amounts payable to Borrower
thereunder, and all eminent domain proceeds;
 
(g)        all rents, profits, income, royalties and revenues derived in any
other manner by Borrower as a result of its leasing or ownership of the Project
or any part thereof and the use or operation of the Project or any part thereof;
 
(h)        all books, records, writings, design documents, computer programs,
printouts and other computer materials and records, data bases, software,
information and other property relating to, used or useful in connection with,
Borrower’s business or the Project;
 
(i)         all products, profits, rents and proceeds of such property, whether
cash or non-cash, including (i) all rights of Borrower to receive moneys due and
to become due under or pursuant to the Collateral, (ii) all rights of Borrower
to receive return of any premiums for or
 

Execution Form
5
CFFC / Coronus Energy
Security Agreement



 
 

--------------------------------------------------------------------------------

 

proceeds of any insurance, indemnity, warranty or guaranty with respect to the
Collateral or to receive condemnation proceeds, (iii) all claims of Borrower for
damages arising out of or for breach of or default under the Assigned Agreements
or any other Collateral, (iv) all rights of Borrower to terminate, amend,
supplement, modify or waive performance under the Assigned Agreements, to
perform thereunder and to compel performance and otherwise exercise all remedies
thereunder, (v) all rights of Borrower under each such contract or agreement to
make determinations, to exercise any election (including the election of
remedies) or option or to give or receive any notice, consent, waiver, or
approval, together with full power and authority with respect to any contract or
agreement to demand, receive, enforce, collect or provide receipt for any of the
foregoing rights or any property the subject of any of the contracts or
agreements, to enforce or execute any checks, or other instruments or orders, to
file any claims and to take any action which may be necessary or advisable in
connection with any of the foregoing, (vi) all rights of Borrower to payment for
goods or other property sold or leased or services performed by Borrower, (vii)
to the extent not included in the foregoing, all proceeds receivable or received
when any and all of the foregoing Collateral is sold, collected, exchanged or
otherwise disposed of, whether voluntarily or involuntarily, and (viii) any and
all additions and accessions to the Collateral, and all proceeds thereof,
including proceeds of the conversion, voluntary or involuntary, of any of the
foregoing into cash or liquidated claims, including all awards, all insurance
proceeds, including any unearned premiums or refunds of premiums on any
insurance policies covering all or any part of the Collateral and the right to
receive and apply the proceeds of any insurance, or of any judgments or
settlements made in lieu thereof for damage to or diminution of the Collateral.
 
ARTICLE III.COVENANTS OF BORROWER
 
Borrower shall fully perform each of the covenants set forth below.
 
3.1        Obligations to Pay
 
(a)        Borrower shall pay to Lender, in timely fashion and in full, all
amounts payable by Borrower to Lender, pursuant to the Note and the other Loan
Documents; and
 
(b)        Borrower shall pay and reimburse Lender for all expenditures
including reasonable attorneys’ fees and legal expenses in connection with the
exercise by Lender of any of its rights or remedies under the Note or the other
Loan Documents.
 
3.2        Performance
 
Borrower shall fully perform in a timely fashion every covenant, agreement and
obligation set forth in the Note and the other Loan Documents.
 
3.3        Further Documentation
 
At its own expense, Borrower shall execute and deliver any financing statement,
any renewal, substitution or correction thereof or any other document; shall
procure any document; and shall take such further action as Lender may require
in obtaining the full benefits of this Agreement.
 
3.4        Filing Fees
 

Execution Form
6
CFFC / Coronus Energy
Security Agreement



 
 

--------------------------------------------------------------------------------

 

Borrower shall pay all costs of filing any financing, continuation or
termination statement with respect to the security interests granted herein.
 
3.5        Pledges
 
Borrower shall deliver and pledge to Lender, endorsed or accompanied by
instruments of assignment or transfer reasonably satisfactory to Lender, any
Instruments, Investment Property, Documents, General Intangibles or Chattel
Paper now owned or hereafter acquired by or arising in favor of the Borrower
that Lender may specify from time to time.
 
3.6        Control
 
Borrower shall cooperate with Lender in obtaining control with respect to
Collateral consisting of Deposit Accounts, Investment Property, Letter of Credit
Rights and Electronic Chattel Paper now owned or hereafter acquired by or
arising in favor of the Borrower that Lender may specify from time to time.
 
3.7        Maintenance of Records
 
Borrower shall keep and maintain, at its own cost and expense satisfactory and
complete records of the Collateral including but not limited to a record of all
payments received and all credits granted with respect to the Collateral and all
other dealings with the Collateral.  Borrower shall deliver and turn over to
Lender all books and records pertaining to the Collateral at any time after the
occurrence and during the continuation of an Event of Default, if so demanded by
Lender.
 
3.8        Disposition of Collateral
 
Except as allowed in the Note, Borrower shall not sell or transfer any of the
Collateral or release, compromise or settle any obligation or receivable due to
Borrower.
 
3.9        Indemnification
 
Borrower agrees to pay, and to indemnify Lender and hold Lender harmless from,
all liabilities, costs and expenses including but not limited to reasonable
legal fees and expenses with respect to or resulting from (a) any delay in
paying any excise, sales or other taxes that may be payable or determined to be
payable with respect to any of the Collateral, (b) any delay by Borrower in
complying with any requirement of law applicable to any of the Collateral or (c)
any of the transactions contemplated by this Agreement.  In any suit, proceeding
or action brought by Lender under any Account to enforce payment of any sum
owing thereunder or to enforce any provisions of any Account, Borrower will
indemnify Lender and hold Lender harmless from all expense, loss or damage
suffered by reason of any defense, setoff, counterclaim, recoupment, reduction
or liability whatsoever of the Account Debtor thereunder arising out of a breach
by Borrower of any obligation thereunder or arising out of any other agreement,
indebtedness or liability at any time owing to or in favor of such Account
Debtor or its successors from Borrower.
 

Execution Form
7
CFFC / Coronus Energy
Security Agreement



 
 

--------------------------------------------------------------------------------

 

3.10     
Limitations on Amendments, Modifications, Terminations, Waivers and Extensions
of Contracts and Agreements Giving Rise to Accounts

 
Borrower will not (a) amend, modify, terminate, waive or extend any provision of
any agreement giving rise to an Account, General Intangible, Instrument or
Chattel Paper in any manner that could reasonably be expected to have a material
adverse effect on the value of any Collateral or (b) fail to exercise promptly
and diligently every material right that it may have under each agreement giving
rise to an Account, other than any right of termination.
 
3.11      Limitations on Discounts, Compromises and Extensions of Accounts
 
Borrower will not grant any extension of the time of payment of any of the
Accounts; compromise, compound or settle the same for less than the full amount
thereof; release, wholly or partially, any Person liable for the payment
thereof; or allow any credit or discount whatsoever thereon, which in each case
could be reasonably expected to have a material adverse effect on the value of
the Collateral.
 
3.12      Further Identification of Collateral
 
Borrower will furnish to Lender from time to time statements and schedules
further identifying and describing the Collateral and such other reports in
connection with the Collateral as Lender may request, all in reasonable detail.
 
3.13      Notices
 
Borrower will advise Lender promptly in reasonable detail at the address set
forth in the Note (a) of any lien (other than liens created hereby or permitted
under the Note) on or claim asserted against any of the Collateral and (b) of
the occurrence of any other event that could reasonably be expected to have a
material adverse effect on the Collateral or on the liens created hereunder.
 
3.14      Changes in Locations, Name, Etc.
 
Borrower will not (a) change its state of organization, (b) change the location
of its chief executive office/chief place of business or remove its books and
records from the location specified in this Agreement, (c) permit any of the
Inventory, the Solar Panels or other Equipment (excluding Vehicles) to be kept
at locations other than at the sites as more specifically described on Schedule
3, or (d) change its name, identity or structure to such an extent that any
financing statement filed by Lender in connection with this Agreement would
become ineffective or seriously misleading, unless it shall have given Lender at
least thirty (30) days’ prior written notice thereof.
 
3.15      Intellectual Property
 
(a)        Borrower will notify Lender immediately if it knows, or has reason to
know, of (i) any application or registration relating to any Intellectual
Property material to its business that may become abandoned or dedicated or (ii)
any adverse determination or development (including but not limited to the
institution of, or any adverse determination or development in,
 

Execution Form
8
CFFC / Coronus Energy
Security Agreement



 
 

--------------------------------------------------------------------------------

 

any proceeding in the United States Patent and Trademark Office, United States
Copyright Office, or any court or tribunal in any country) regarding Borrower’s
ownership of any material Intellectual Property or its right to register, keep
or maintain the same.
 
(b)        Whenever Borrower, either by itself or through any agent, employee,
licensee or designee, shall file an application for the registration of any
material Intellectual Property with the United States Patent and Trademark
Office, the United States Copyright Office, or any similar office or agency in
any other country or any political subdivision thereof, Borrower shall report
such filing to Lender within five Business Days after the last day of the
calendar month in which such filing occurs.  Borrower shall execute and deliver
to Lender all agreements, instruments, powers of attorney, documents and papers
that Lender may request to evidence Lender’s security interest in any
Intellectual Property and in the goodwill and general intangibles of Borrower
relating to or represented by the Intellectual Property.  Borrower hereby
constitutes Lender its attorney-in-fact to execute and file all such writings
for the foregoing purposes, with all acts of such attorney being hereby ratified
and confirmed; and such power, being coupled with an interest, is irrevocable
until all Secured Obligations are paid in full.
 
(c)        Borrower will take all reasonable and necessary steps, including but
not limited to all reasonable and necessary steps in any proceeding before the
United States Patent and Trademark Office, the United States Copyright Office,
or any similar office or agency in any other country or any political
subdivision thereof, to maintain and pursue each application, to obtain the
relevant registration, and to maintain each registration of material
Intellectual Property, including but not limited to filing applications for
renewal, affidavits of use and affidavits of incontestability.
 
(d)        If any Intellectual Property that is included in the Collateral is
infringed, misappropriated or diluted by a third party, Borrower shall promptly
notify Lender after it learns thereof and shall take such action as Borrower
reasonably deems appropriate under the circumstances to protect such
Intellectual Property.
 
3.16      Insurance
 
Borrower agrees to insure the Collateral against all hazards in form and amount
as required by the terms of the of the Note.  If Borrower fails to obtain such
insurance, Lender shall have the right, but not the obligation, to obtain either
insurance covering both Borrower’s and Lender’s interest in the Collateral or
insurance covering only Lender’s interest in the Collateral.  Borrower agrees to
pay any premium charged for such insurance.  This amount may be added to the
outstanding balance of the Loan, and interest thereon shall be charged at the
rate specified in any applicable loan document, or Lender may demand immediate
payment.  Any unpaid insurance premium advanced by Lender shall be secured under
the terms of this Agreement.  Lender will have no liability whatsoever for any
loss which may occur by reason of the omission or lack of coverage of any such
insurance.  Borrower hereby assigns to Lender the right to receive proceeds of
such insurance to the full amount of the Secured Obligations and hereby direct
any insurer to pay all proceeds directly to Lender, and authorizes Lender to
endorse any draft.  In Lender’s sole discretion, Lender may apply any insurance
proceeds either toward repair of the property or reduction of the balance of the
Secured Obligations.
 

Execution Form
9
CFFC / Coronus Energy
Security Agreement



 
 

--------------------------------------------------------------------------------

 

3.17      Filing of Financing Statement
 
Borrower authorizes Lender to file (including electronic or facsimile filing)
financing statements describing the Collateral, including descriptions broader
than as set forth in this Agreement.  Borrower agrees that where allowed by law,
a carbon, photographic or other reproduction of a financing statement or this
Agreement is sufficient as a financing statement.
 
3.18      Assigned Agreements
 
(a)        Anything herein to the contrary notwithstanding, Borrower agrees that
it shall remain liable to perform all of its duties and obligations under each
of the Assigned Agreements and in respect of the Collateral to the same extent
as if this Agreement had not been executed.  The exercise by Lender of any of
the rights and remedies hereunder shall not release Borrower from any of its
duties or obligations under any of the Assigned Agreements or in respect of the
Collateral.  Lender shall not have any obligation or liability under any of the
Assigned Agreements or otherwise in respect of the Collateral by reason of this
Agreement or be obligated to perform any of the obligations or duties of
Borrower under any of the Assigned Agreements or otherwise in respect of the
Collateral or to take any action to collect or enforce any claim for payment or
any other right assigned hereunder.
 
(b)        If Borrower defaults under any agreement contained herein or in any
of the Assigned Agreements, Lender may (but shall not be obligated to) cure such
default under such agreement, and the fees, costs and expenses (including
attorneys’ fees and expenses) of Lender incurred in connection therewith shall
be payable by or on behalf of Borrower and shall be Secured Obligations to
Lender secured under this Agreement.
 
ARTICLE IV.REPRESENTATIONS AND WARRANTIES
 
Borrower hereby makes the following representations and warranties:
 
4.1        Title to Collateral
 
But for the unpaid balance of certain installment notes in relation to the Yucca
Valley East, Joshua Tree East and Adelanto West parcels, Borrower has good and
marketable title to all of the Collateral, free and clear of all liens excepting
only the security interests created pursuant to this Agreement or permitted
pursuant to the Note.
 
4.2        Assigned Agreements
 
All copies of the Assigned Agreements delivered by Borrower to Lender are true,
correct and complete copies thereof, and such Assigned Agreements have not been
amended, modified or otherwise changed in any respect, except for such
amendments, modifications and changes which are attached to the Assigned
Agreements so delivered.  Borrower has obtained all consents and approvals
necessary for the assignment of the Assigned Agreements.
 
4.3        No Impairment of Collateral
 

Execution Form
10
CFFC / Coronus Energy
Security Agreement



 
 

--------------------------------------------------------------------------------

 

None of the Collateral shall be impaired or jeopardized because of the security
interest herein granted.
 
4.4        Other Agreements
 
The execution and delivery of this Agreement, the consummation of the
transactions provided for herein, and the fulfillment of the terms hereof will
not result in the breach of any of the terms, conditions, or provisions of, or
constitute a default under, or conflict with or cause any acceleration of any
obligation under any (a) agreement or other instrument to which Borrower is a
party or by which Borrower is bound or (b) Applicable Law.
 
4.5        No Approvals
 
No Governmental Approvals of any nature are required in connection with the
security interests herein granted.
 
4.6        Authority
 
Borrower has full power and authority to assign to Lender and to grant to Lender
a security interest in the Collateral.
 
4.7        Location of Records
 
The address of the office where the books and records of Borrower are kept
concerning the Collateral is set forth on Schedule 2.
 
4.8        Location of Collateral
 
The locations of all Inventory and Equipment of Borrower are described on
Schedule 2.
 
4.9        Name
 
Borrower conducts its business only under the name set forth on Schedule 2.
 
4.10      Accounts
 
The amount represented by Borrower to Lender from time to time as owing by each
Account Debtor or by all Account Debtors in respect of the Accounts will at such
time be the correct amount actually owing by such Account Debtor or Debtors
thereunder.  No material amount payable to Borrower under or in connection with
any Account is evidenced by any Instrument or Chattel Paper that has not been
delivered to Lender.
 
4.11      State of Organization
 
Borrower’s state of organization is set forth on Schedule 2.
 
4.12      Chief Executive Office
 

Execution Form
11
CFFC / Coronus Energy
Security Agreement



 
 

--------------------------------------------------------------------------------

 

Borrower’s chief executive office and chief place of business is located at the
address set forth on Schedule 2.
 
4.13      Intellectual Property
 
Borrower is the exclusive owner of all Intellectual Property owned by Borrower
in its own name as of the date hereof.  To the best of Borrower’s knowledge, all
of its Intellectual Property is valid, subsisting, unexpired and enforceable and
has not been abandoned.  Borrower has made all necessary filings and
recordations to protect its interest in the Intellectual Property.  No holding,
decision or judgment that would limit, cancel or question the validity of any
such Intellectual Property has been rendered by any Governmental Authority.  No
claim has been made that the use of such Intellectual Property violates the
asserted rights of any third party and no action or proceeding is pending that
(a) seeks to limit, cancel or question the validity of any such Intellectual
Property or (b) would, if adversely determined, have a material adverse effect
on the value of any Intellectual Property.
 
4.14      Vehicles
 
Borrower shall deliver to Lender the original certificate of title for each
Vehicle promptly after Borrower’s acquisition of such Vehicle, as
applicable.  Each certificate of title shall thereafter indicate Lender’s first
priority lien on the Vehicle covered by such certificate.  Borrower shall
execute and deliver to Lender any and all agreements, instruments, documents,
powers of attorney and papers that Lender may request to evidence and perfect
Lender’s security interest in any Vehicle.  Borrower hereby constitutes Lender
its attorney-in-fact to execute and file all such writings for the foregoing
purposes, with all acts of such attorney being hereby ratified and confirmed;
and such power, being coupled with an interest, is irrevocable until all Secured
Obligations are paid in full.
 
4.15      Governmental Obligors
 
No Account Debtor is a Government Authority.
 
ARTICLE V.LENDER’S RIGHTS WITH RESPECT TO THE COLLATERAL
 
5.1        No Duty on Lender’s Part
 
Lender shall not be required (except at its option upon the occurrence and
during the continuation of any Event of Default) to realize upon any Accounts,
Financial Assets, Instruments, Investment Property, Chattel Paper or General
Intangibles; collect the principal, interest or payment due thereon, exercise
any rights or options of Borrower pertaining thereto; make presentment, demand
or protest; give notice of protest, nonacceptance or nonpayment; or do any other
thing for the protection, enforcement or collection of such Collateral.  The
powers conferred on Lender hereunder are solely to protect Lender’s interests in
the Collateral and shall not impose any duty upon Lender to exercise any such
powers.  Lender shall be accountable only for amounts that Lender actually
receives as a result of the exercise of such powers; and neither Lender nor any
of its officers, directors, employees or agents shall be responsible to Borrower
for any act or failure to act hereunder.
 

Execution Form
12
CFFC / Coronus Energy
Security Agreement



 
 

--------------------------------------------------------------------------------

 

5.2        Negotiations with Account Debtors
 
Upon the occurrence and during the continuation of any Event of Default, Lender
may, in its sole discretion, extend or consent to the extension of the time of
payment or maturity of any Instruments, Accounts, Chattel Paper or General
Intangibles.
 
5.3        Right to Assign
 
Except as otherwise provided in the Note, Lender may assign or transfer the
whole or any part of the Secured Obligations and may transfer therewith as
collateral security the whole or any part of the Collateral; and all
obligations, rights, powers and privileges herein provided shall inure to the
benefit of the assignee and shall bind the successors and assigns of the parties
hereto.
 
5.4        Duties Regarding Collateral
 
Beyond the safe custody thereof, Lender shall not have any duty as to any
Collateral in its possession or control, or as to any preservation of any rights
of or against other parties.
 
5.5        Collection From Account Debtors
 
Upon the occurrence and during the continuation of any Event of Default,
Borrower shall, upon demand by Lender (and without any grace or cure period),
notify all Account Debtors to make payment to Lender of any amounts due or to
become due.  Borrower authorizes Lender to contact the Account Debtors for the
purpose of having all or any of them pay their obligations directly to
Lender.  Upon demand by Lender, Borrower shall enforce collection of any
indebtedness owed to it by Account Debtors.
 
5.6        Inspection
 
Lender and its designees, from time to time at reasonable times and intervals,
may inspect the Equipment and Inventory and inspect, audit and make copies of
and extracts from all records and all other papers in the possession of
Borrower.
 
5.7        Assignee Deposit Account
 
Upon an Event of Default and following demand by Lender, Borrower will transmit
and deliver to Lender, in the form received, immediately after receipt, all
cash, checks, drafts, Chattel Paper, Instruments or other writings for the
payment of money including Investment Property (properly endorsed, where
required, so that the items may be collected by Lender), if any, that may be
received by Borrower at any time.  All items or amounts that are delivered by
Borrower to Lender, or collected by Lender from the Account Debtors, shall be
deposited at Lender’s sole discretion, (i) into an account of Lender and
controlled by Lender (“Lender Account”); or (ii) to the credit of a Deposit
Account (“Assignee Deposit Account”) of the Borrower controlled by Lender,
either as security for the payment of the Secured Obligations.  Borrower shall
have no right to withdraw any funds deposited in an Assignee Deposit Account or
a Lender Account.  Lender may, from time to time in its discretion, and shall,
upon the request of Borrower made not more than twice in any week, apply all or
any of the balance, representing collected funds, in any Lender Account or
Assignee Deposit Account, to payment of the Secured Obligations,
 

Execution Form
13
CFFC / Coronus Energy
Security Agreement



 
 

--------------------------------------------------------------------------------

 

whether or not then due, in such order of application, not inconsistent with the
terms of the Note and this Agreement, as Lender may determine; and Lender may,
from time to time in its discretion, release all or any of such balance to
Borrower.
 
ARTICLE VI.LENDER’S RIGHTS AND REMEDIES
 
6.1        General
 
Upon the occurrence of any Event of Default, Lender may exercise its rights and
remedies in the Note and in any other Loan Documents and any other rights and
remedies at law and in equity, simultaneously or consecutively, all of which
rights and remedies shall be cumulative.  The choice of one or more rights or
remedies shall not be construed as a waiver or election barring other rights and
remedies.  Borrower hereby acknowledges and agrees that Lender is not required
to exercise all rights and remedies available to it equally with respect to all
the Collateral and that Lender may select less than all the Collateral with
respect to which the rights and remedies as determined by Lender may be
exercised.
 
6.2        Notice of Sale; Duty to Assemble Collateral
 
In addition to or in conjunction with the rights and remedies referred to in
Section 6.1 hereof, written notice mailed to Borrower at the address designated
in the Note ten days or more prior to the date of public or private sale of any
of the Collateral shall constitute reasonable notice.
 
6.3        Disposition of Collateral
 
In addition to all rights and remedies provided in this Agreement or by law, if
an Event of Default occurs, Lender may dispose of any of the Collateral at
public auction or private sale in its then present condition or following such
preparation and processing as Lender deems commercially reasonable.  Lender has
no duty to prepare or process the Collateral prior to sale.  Lender may disclaim
warranties of title, possession, quiet enjoyment and the like.  Such actions by
Lender shall not affect the commercial reasonableness of the sale.  Further,
Lender may comply with any applicable state or federal law requirements in
connection with a disposition of the Collateral and compliance will not be
considered adversely to affect the commercial reasonableness of any sale of the
Collateral.
 
ARTICLE VII.GENERAL PROVISIONS
 
7.1        Entire Agreement
 
This Agreement, together with the Note and the other Loan Documents, sets forth
all the promises, covenants, agreements, conditions and understandings between
the parties hereto with respect to the subject matter hereof, and supersedes all
prior and contemporaneous agreements and understandings, inducements or
conditions, express or implied oral or written, with respect thereto, except as
contained or referred to herein.  This Agreement may not be amended, waived,
discharged or terminated orally, but only by an instrument in writing signed by
the party against whom enforcement of such amendment, waiver, discharge or
termination is sought.
 

Execution Form
14
CFFC / Coronus Energy
Security Agreement



 
 

--------------------------------------------------------------------------------

 

7.2        Invalidity
 
If any provision of this Agreement shall for any reason be held to be invalid or
unenforceable, such invalidity or unenforceability shall not affect any other
provision hereunder, but this Agreement shall be construed as if such invalid or
unenforceable provision had never been contained herein.
 
7.3        Nonwaiver and Nonexclusive Rights and Remedies
 
(a)        No right or remedy herein conferred upon or reserved to Lender is
intended to be to the exclusion of any other right or remedy, but each and every
such right or remedy shall be cumulative and shall be in addition to every other
right or remedy given hereunder and now or hereafter existing at law or in
equity.
 
(b)        No delay or omission by Lender in exercising any right or remedy
accruing upon an Event of Default shall impair any such right or remedy, or
shall be construed to be a waiver of any such Event of Default or an
acquiescence therein, nor shall it affect any subsequent Event of Default of the
same or of a different nature.
 
7.4        Termination of Security Interest
 
When all the Secured Obligations (other than inchoate indemnity obligations)
have been paid in full and Lender’s commitment to make any advances has
terminated, the security interest provided herein shall terminate and Lender
shall return to Borrower all Collateral then held by Lender, if any, and upon
written request of Borrower, shall provide to Borrower, in form for filing,
termination statements of the security interests herein granted.  Thereafter, no
party hereto shall have any further rights or obligations hereunder.
 
7.5        Successors and Assigns; Joint and Several Obligations
 
All rights of Lender hereunder shall inure to the benefit of its successors and
assigns. The obligations and liabilities of Borrower under this Agreement shall
be binding upon and enforceable against Borrower and its successors and assigns.
 
7.6        Lender’s Appointment as Attorney-in-Fact
 
(a)        Borrower hereby irrevocably constitutes and appoints Lender and any
officer or agent thereof, with full power of substitution, as its true and
lawful attorney-in-fact with full irrevocable power and authority in the place
and stead of Borrower and in the name of Borrower or in its own name, from time
to time in Lender’s discretion, for the purpose of carrying out the terms of
this Agreement, to take any and all appropriate action and to execute any and
all documents and instruments that may be necessary or desirable to accomplish
the purposes of this Agreement; and without limiting the generality of the
foregoing, Borrower hereby gives Lender the power and right, on behalf of
Borrower, without consent by or notice to Borrower, to do the following:
 
(i)         upon the occurrence and during the continuation of any Event of
Default, to transfer to Lender or to any other person all or any of said
Collateral, to
 

Execution Form
15
CFFC / Coronus Energy
Security Agreement



 
 

--------------------------------------------------------------------------------

 

endorse any Instruments pledged to Lender and to fill in blanks in any transfers
of Collateral, powers of attorney or other documents delivered to Lender;
 
(ii)        to pay or discharge taxes and liens levied or placed on or
threatened against the Collateral, to effect any repairs or any insurance called
for by the terms of this Agreement and to pay all or any part of the premiums
therefor and the costs thereof;
 
(iii)       upon the occurrence and during the continuation of any Event of
Default (A) to take possession of, endorse and collect any checks, drafts,
notes, acceptances or other instruments for the payment of moneys due under any
Account, Assigned Agreement, Instrument or General Intangible or with respect to
any other Collateral and (B) to file any claim or to take any other action or
proceeding in any court of law or equity or otherwise deemed appropriate by
Lender for the purpose of collecting all such moneys due under any Account,
Assigned Agreement, Financial Assets, Instrument, Investment Property, or
General Intangible or with respect to any other Collateral whenever payable; and
 
(iv)       upon the occurrence and during the continuation of any Event of
Default (A) to direct any party liable for any payment under any of the
Collateral to make payment of all moneys due or to become due thereunder
directly to Lender or as Lender shall direct; (B) to ask for, demand, collect
and receive payment of and receipt for, any and all moneys, claims and other
amounts due or to become due at any time in respect of or arising out of any
Collateral; (C) to sign and endorse any invoices, freight or express bills,
bills of lading, storage or warehouse receipts, drafts against debtors,
assignments, verifications, notices and other documents in connection with any
of the Collateral; (D) to commence and prosecute any suits, actions or
proceedings at law or in equity in any court of competent jurisdiction to
collect the Collateral or any thereof and to enforce any other right in respect
of any Collateral; (E) to defend any suit, action or proceeding brought against
Borrower with respect to any Collateral; (F) to settle, compromise or adjust any
suit, action or proceeding described in clause (E) above and, in connection
therewith, to give such discharge or releases as Lender may deem appropriate;
(G) to assign any Intellectual Property (along with the goodwill of the business
to which any such Intellectual Property pertains) throughout the world for such
terms or terms, on such conditions, and in such manner as Lender shall in its
sole discretion determine; and (H) generally, to sell, transfer, pledge and make
any agreement with respect to or otherwise deal with any of the Collateral as
fully and completely as though Lender were the absolute owner thereof for all
purposes; and to do, at Lender’s option and Borrower’s expense, at any time or
from time to time, all acts and things that Lender deems necessary to protect,
preserve or realize upon the Collateral and Lender’s liens thereon and to effect
the intent of this Agreement, all as fully and effectively as Borrower might do.
 
(b)        Borrower hereby ratifies all that said attorneys shall lawfully do or
cause to be done by virtue hereof.  This power of attorney is a power coupled
with an interest and shall be irrevocable.
 

Execution Form
16
CFFC / Coronus Energy
Security Agreement



 
 

--------------------------------------------------------------------------------

 

(c)        Borrower also authorizes Lender, at any time and from time to time,
to execute, in connection with the sale provided for in Article VI hereof, any
endorsements, assignments or other instruments of conveyance or transfer with
respect to the Collateral.
 
(d)        The powers conferred on Lender hereunder are solely to protect
Lender’s interests in the Collateral and shall not impose any duty upon Lender
to exercise any such powers.  Lender shall be accountable only for amounts that
it actually receives as a result of the exercise of such powers, and neither it
nor any of its officers, directors, employees or agents shall be responsible to
Borrower for any act or failure to act hereunder.
 
7.7        Performance by Lender of Borrower’s Obligations
 
If Borrower fails to perform or comply with any of its agreements contained
herein and Lender, as provided for by the terms of this Agreement, shall itself
perform or comply, or otherwise cause performance or compliance, with such
agreement, the expense of Lender incurred in connection with such performance or
compliance, together with interest thereon at the rate provided for in the Note
upon the occurrence of an Event of Default, shall be payable by Borrower to
Lender on demand and shall constitute Secured Obligations.
 
7.8        Governing Law
 
This Agreement and the rights and obligations of the parties hereunder shall be
construed and enforced in accordance with and shall be governed by the laws of
the state of California, without regard to the choice of law rules thereof.
 
7.9        Notices
 
All notices provided under this Agreement will be in writing and will be
transmitted in the manner and to the addresses required by the Note, or to such
other addresses as the Lender and the Borrower may specify from time to time in
writing.
 
7.10      Counterparts
 
This Agreement may be executed in one or more counterparts, each of which shall
constitute an original Agreement, but all of which together shall constitute one
and the same instrument.
 
[Signature Pages Follow]

 
 
 
 
 
 

 
 

Execution Form
17
CFFC / Coronus Energy
Security Agreement



 
 

--------------------------------------------------------------------------------

 



 
IN WITNESS WHEREOF, Borrower has caused these presents to be duly executed by
its duly authorized signatories as of the day and year first above written.
 





 
BORROWER:
       
CORONUS ENERGY CORP., a Delaware
   
corporation
                   
By:
Jeff Thachuk
           
Name:
Jeff Thachuk
           
Title:
President
                   
CORONUS 29-PALMS NORTH 1 LLC, a
   
Delaware limited liability company
                   
By:
Jeff Thachuk
           
Name:
Jeff Thachuk
           
Title:
President
                   
CORONUS 29-PALMS NORTH 2 LLC, a
   
Delaware limited liability company
                   
By:
Jeff Thachuk
           
Name:
Jeff Thachuk
           
Title:
President







 
18
CFFC / Coronus Energy
Security Agreement



 
 

--------------------------------------------------------------------------------

 








   
CORONUS 29-PALMS NORTH 3 LLC, a
   
Delaware limited liability company
                   
By:
Jeff Thachuk
           
Name:
Jeff Thachuk
           
Title:
President
                   
CORONUS YUCCA VALLEY EAST 1 LLC, a
   
Delaware limited liability company
                   
By:
Jeff Thachuk
           
Name:
Jeff Thachuk
           
Title:
President
                   
CORONUS YUCCA VALLEY EAST 2 LLC, a
   
Delaware limited liability company
                   
By:
Jeff Thachuk
           
Name:
Jeff Thachuk
           
Title:
President
                   
CORONUS YUCCA VALLEY EAST 3LLC, a
   
Delaware limited liability company
                   
By:
Jeff Thachuk
       





 
19
CFFC / Coronus Energy
Security Agreement



 
 

--------------------------------------------------------------------------------

 




   
Name:
Jeff Thachuk
           
Title:
President






   
CORONUS JOSHUA TREE EAST 1 LLC, a
   
Delaware limited liability company
                   
By:
Jeff Thachuk
           
Name:
Jeff Thachuk
           
Title:
President
                   
CORONUS JOSHUA TREE EAST 2 LLC, a
   
Delaware limited liability company
                   
By:
Jeff Thachuk
           
Name:
Jeff Thachuk
           
Title:
President
                   
CORONUS JOSHUA TREE EAST 3 LLC, a
   
Delaware limited liability company
                   
By:
Jeff Thachuk
           
Name:
Jeff Thachuk
           
Title:
President
                   
CORONUS JOSHUA TREE EAST 4 LLC, a
   
Delaware limited liability company
                   
By:
Jeff Thachuk





 
20
CFFC / Coronus Energy
Security Agreement



 
 

--------------------------------------------------------------------------------

 




   
Name:
Jeff Thachuk
           
Title:
President






   
CORONUS JOSHUA TREE EAST 5 LLC, a
   
Delaware limited liability company
                   
By:
Jeff Thachuk
           
Name:
Jeff Thachuk
           
Title:
President
                   
CORONUS APPLE VALLEY EAST 1 LLC, a
   
Delaware limited liability company
                   
By:
Jeff Thachuk
           
Name:
Jeff Thachuk
           
Title:
President
                   
CORONUS APPLE VALLEY EAST 2 LLC, a
   
Delaware limited liability company
                   
By:
Jeff Thachuk
           
Name:
Jeff Thachuk
           
Title:
President
                   
CORONUS ADELANTO WEST 1 LLC, a
   
Delaware limited liability company
                   
By:
Jeff Thachuk





 
21
CFFC / Coronus Energy
Security Agreement



 
 

--------------------------------------------------------------------------------

 




   
Name:
Jeff Thachuk
           
Title:
President






   
CORONUS ADELANTO WEST 2 LLC, a
   
Delaware limited liability company
                   
By:
Jeff Thachuk
           
Name:
Jeff Thachuk
           
Title:
President









 
 
 
 
 
 
 

 












 


 
22
CFFC / Coronus Energy
Security Agreement



 
 

--------------------------------------------------------------------------------

 

EXHIBIT A - Schedule of Owner and Project LLC's






Owner:               Coronus Energy Corporation
                      1100 - 1200 West 73rd Ave.
                      Vancouver, BC
                      Canada  V6P 6G5


Project LLCs:


1.  
Coronus 29-Palms North 1 LLC, a Delaware limited liability company

 
2.  
Coronus 29-Palms North 2 LLC, a Delaware limited liability company

 
3.  
Coronus 29-Palms North 3 LLC, a Delaware limited liability company

 
4.  
Coronus Yucca Valley East 1 LLC, a Delaware limited liability company

 
5.  
Coronus Yucca Valley East 2 LLC, a Delaware limited liability company

 
6.  
Coronus Yucca Valley East 3 LLC, a Delaware limited liability company

 
7.  
Coronus Joshua Tree East 1 LLC, a Delaware limited liability company

 
8.  
Coronus Joshua Tree East 2 LLC, a Delaware limited liability company

 
9.  
Coronus Joshua Tree East 3 LLC, a Delaware limited liability company

 
10.  
Coronus Joshua Tree East 4 LLC, a Delaware limited liability company

 
11.  
Coronus Joshua Tree East 5 LLC, a Delaware limited liability company

 
12.  
Coronus Apple Valley East 1 LLC, a Delaware limited liability company

 
13.  
Coronus Apple Valley East 2 LLC, a Delaware limited liability company

 
14.  
Coronus Adelanto West 1 LLC, a Delaware limited liability company

 
15.  
Coronus Adelanto West 2 LLC, a Delaware limited liability company

 


 


 


 


 


   
CFFC / Coronus Energy
Security Agreement



 
 

--------------------------------------------------------------------------------

 

EXHIBIT B – Project LLC Plant Names, Location, and Owner




Plant Name:
Coronus 29-Palms North 1
Street Address:
4502 Mesquite Springs Road
City, State, Zip
Twentynine Palms, CA  92277
County:
San Bernardino
Latitude:
34.1707
Longitude:
-116.073
Owner Legal Name:
Coronus 29-Palms North 1 LLC
EIN
80-0828038
Street Address:
1100 - 1200 West 73rd Ave.
City, State, Zip
Vancouver, BC  V6P 6G5
Country
Canada





Plant Name:
Coronus 29-Palms North 2
Street Address:
4502 Mesquite Springs Road
City, State, Zip
Twentynine Palms, CA  92277
County:
San Bernardino
Latitude:
34.1703
Longitude:
-116.0756
Owner Legal Name:
Coronus 29-Palms North 2 LLC
EIN
80-0836057
Street Address:
1100 - 1200 West 73rd Ave.
City, State, Zip
Vancouver, BC  V6P 6G5
Country
Canada





Plant Name:
Coronus 29-Palms North 3
Street Address:
4502 Mesquite Springs Road
City, State, Zip
Twentynine Palms, CA  92277
County:
San Bernardino
Latitude:
34.170573
Longitude:
-116.078145
Owner Legal Name:
Coronus 29-Palms North 3 LLC
EIN
36-4739496
Street Address:
1100 - 1200 West 73rd Ave.
City, State, Zip
Vancouver, BC  V6P 6G5
Country
Canada










CFFC / Coronus Energy
Security Agreement
 
 

--------------------------------------------------------------------------------

 





Plant Name:
Coronus Yucca Valley East 1
Street Address:
60097 Alta Loma Tr.
City, State, Zip
Joshua Tree, CA  92252
County:
San Bernardino
Latitude:
34.11969
Longitude:
-116.355914
Owner Legal Name:
Coronus Yucca Valley East 1 LLC
EIN
80-0835715
Street Address:
1100 - 1200 West 73rd Ave.
City, State, Zip
Vancouver, BC  V6P 6G5
Country
Canada





Plant Name:
Coronus Yucca Valley East 2
Street Address:
60097 Alta Loma Tr.
City, State, Zip
Joshua Tree, CA  92252
County:
San Bernardino
Latitude:
34.11848
Longitude:
-116.355656
Owner Legal Name:
Coronus Yucca Valley East 2 LLC
EIN
90-0874868
Street Address:
1100 - 1200 West 73rd Ave.
City, State, Zip
Vancouver, BC  V6P 6G5
Country
Canada





Plant Name:
Coronus Yucca Valley East 3
Street Address:
60097 Alta Loma Tr.
City, State, Zip
Joshua Tree, CA  92252
County:
San Bernardino
Latitude:
34.1178
Longitude:
-116.355658
Owner Legal Name:
Coronus Yucca Valley East 3 LLC
EIN
99-0383426
Street Address:
1100 - 1200 West 73rd Ave.
City, State, Zip
Vancouver, BC  V6P 6G5
Country
Canada










CFFC / Coronus Energy
Security Agreement
 
 

--------------------------------------------------------------------------------

 





Plant Name:
Coronus Joshua Tree East 1
Street Address:
6350 Mount Shasta Ave.
City, State, Zip
Joshua Tree, CA  92252
County:
San Bernardino
Latitude:
34.137889
Longitude:
-116.226089
Owner Legal Name:
Coronus Joshua Tree East 1 LLC
EIN
80-0842132
Street Address:
1100 - 1200 West 73rd Ave.
City, State, Zip
Vancouver, BC  V6P 6G5
Country
Canada





Plant Name:
Coronus Joshua Tree East 2
Street Address:
6350 Mount Shasta Ave.
City, State, Zip
Joshua Tree, CA  92252
County:
San Bernardino
Latitude:
34.139815
Longitude:
-116.226152
Owner Legal Name:
Coronus Joshua Tree East 2 LLC
EIN
99-0379528
Street Address:
1100 - 1200 West 73rd Ave.
City, State, Zip
Vancouver, BC  V6P 6G5
Country
Canada





Plant Name:
Coronus Joshua Tree East 3
Street Address:
6350 Mount Shasta Ave.
City, State, Zip
Joshua Tree, CA  92252
County:
San Bernardino
Latitude:
34.13737
Longitude:
-116.227244
Owner Legal Name:
Coronus Joshua Tree East 3 LLC
EIN
99-0379566
Street Address:
1100 - 1200 West 73rd Ave.
City, State, Zip
Vancouver, BC  V6P 6G5
Country
Canada










CFFC / Coronus Energy
Security Agreement
 
 

--------------------------------------------------------------------------------

 





Plant Name:
Coronus Joshua Tree East 4
Street Address:
6350 Mount Shasta Ave.
City, State, Zip
Joshua Tree, CA  92252
County:
San Bernardino
Latitude:
34.139815
Longitude:
-116.226152
Owner Legal Name:
Coronus Joshua Tree East 4 LLC
EIN
99-0381552
Street Address:
1100 - 1200 West 73rd Ave.
City, State, Zip
Vancouver, BC  V6P 6G5
Country
Canada





Plant Name:
Coronus Joshua Tree East 5
Street Address:
6350 Mount Shasta Ave.
City, State, Zip
Joshua Tree, CA  92252
County:
San Bernardino
Latitude:
34.13737
Longitude:
-116.227244
Owner Legal Name:
Coronus Joshua Tree East 5 LLC
EIN
98-1074488
Street Address:
1100 - 1200 West 73rd Ave.
City, State, Zip
Vancouver, BC  V6P 6G5
Country
Canada



 
 
 
 
 
 
 
 
 
 
 
 

 









CFFC / Coronus Energy
Security Agreement
 
 

--------------------------------------------------------------------------------

 





Plant Name:
Coronus Apple Valley East 1
Street Address:
10501 Central Road
City, State, Zip
Apple Valley, CA  92308
County:
San Bernardino
Latitude:
34.4417
Longitude:
-117.171
Owner Legal Name:
Coronus Apple Valley East 1 LLC
EIN
41-2282036
Street Address:
1100 - 1200 West 73rd Ave.
City, State, Zip
Vancouver, BC  V6P 6G5
Country
Canada





Plant Name:
Coronus Apple Valley East 2
Street Address:
10501 Central Road
City, State, Zip
Apple Valley, CA  92308
County:
San Bernardino
Latitude:
34.4404
Longitude:
-117.171
Owner Legal Name:
Coronus Apple Valley East 2 LLC
EIN
98-1074961
Street Address:
1100 - 1200 West 73rd Ave.
City, State, Zip
Vancouver, BC  V6P 6G5
Country
Canada





 
 
 
 
 
 
 
 
 
 
 
 

 







CFFC / Coronus Energy
Security Agreement
 
 

--------------------------------------------------------------------------------

 





Plant Name:
Coronus Adelanto West 1
Street Address:
8970 Cassia Road
City, State, Zip
Adelanto, CA  92301
County:
San Bernardino
Latitude:
34.5493
Longitude:
-117.465
Owner Legal Name:
Coronus Adelanto West 1 LLC
EIN
99-0381592
Street Address:
1100 - 1200 West 73rd Ave.
City, State, Zip
Vancouver, BC  V6P 6G5
Country
Canada





Plant Name:
Coronus Adelanto West 2
Street Address:
8970 Cassia Road
City, State, Zip
Adelanto, CA  92301
County:
San Bernardino
Latitude:
34.5478
Longitude:
-117.465
Owner Legal Name:
Coronus Adelanto West 2 LLC
EIN
39-2079889
Street Address:
1100 - 1200 West 73rd Ave.
City, State, Zip
Vancouver, BC  V6P 6G5
Country
Canada







 
 
 
 
 
 
 
 
 
 
 
 

 





CFFC / Coronus Energy
Security Agreement
 
 

--------------------------------------------------------------------------------

 

EXHIBIT C – ASSIGNED AGREEMENTS


 
1)  
Those certain Power Purchase Agreements by and between Southern California
Edison Company, a California corporation, as electricity customer, and

 
a)  
Coronus 29-Palms North 1 LLC, a Delaware Limited Liability Company, as Producer,
dated August 30, 2012.

 
b)  
Coronus 29-Palms North 2 LLC, a Delaware Limited Liability Company, as Producer,
dated August 30, 2012.

 
c)  
Coronus 29-Palms North 3 LLC, a Delaware Limited Liability Company, as Producer,
dated August 30, 2012.

 
d)  
Coronus Yucca Valley East 1 LLC, a Delaware Limited Liability Company, as
Producer, dated August 30, 2012.

 
e)  
Coronus Yucca Valley East 2 LLC, a Delaware Limited Liability Company, as
Producer, dated August 30, 2012.

 
f)  
Coronus Joshua Tree East 1 LLC, a Delaware Limited Liability Company, as
Producer, dated December 7, 2012.

 
g)  
Coronus Joshua Tree East 2 LLC, a Delaware Limited Liability Company, as
Producer, dated December 7, 2012.

 
h)  
Coronus Joshua Tree East 3 LLC, a Delaware Limited Liability Company, as
Producer, dated December 7, 2012.

 
i)  
Coronus Joshua Tree East 4 LLC, a Delaware Limited Liability Company, as
Producer, dated December 7, 2012.

 
j)  
Coronus Joshua Tree East 5 LLC, a Delaware Limited Liability Company, as
Producer, dated December 7, 2012.

 
k)  
Coronus Apple Valley East 1 LLC, a Delaware Limited Liability Company, as
Producer, dated December 7, 2012.

 
l)  
Coronus Apple Valley East 2 LLC, a Delaware Limited Liability Company, as
Producer, dated December 7, 2012.

 
2)  
Those certain Combined System Impact Study And Facilities Study Agreements, by
and between Southern California Edison Company, a California corporation, and

 
a)  
Coronus 29-Palms North 1 LLC, a Delaware Limited Liability Company, as
Applicant, dated June 16, 2011 by Applicant.

 

CFFC / Coronus Energy
Security Agreement
 
 

--------------------------------------------------------------------------------

 

b)  
Coronus 29-Palms North 2 LLC, a Delaware Limited Liability Company, as
Applicant, dated June 16, 2011 by Applicant.

 
c)  
Coronus 29-Palms North 3 LLC, a Delaware Limited Liability Company, as
Applicant, dated December 13, 2011.

 
3)  
Those certain System Impact Study Agreements, by and between Southern California
Edison Company, a California corporation, and

 
a)  
Coronus Yucca Valley East 1 LLC, a Delaware Limited Liability Company, as
Applicant, dated December 21, 2011.

 
b)  
Coronus Yucca Valley East 2 LLC, a Delaware Limited Liability Company, as
Applicant, dated December 21, 2011.

 
c)  
Coronus Yucca Valley East 3 LLC, a Delaware Limited Liability Company, as
Applicant, dated December 21, 2011.

 
d)  
Coronus Joshua Tree East 1 LLC, a Delaware Limited Liability Company, as
Applicant, dated December 22, 2011.

 
e)  
Coronus Joshua Tree East 2 LLC, a Delaware Limited Liability Company, as
Applicant, dated December 22, 2011.

 
f)  
Coronus Joshua Tree East 3 LLC, a Delaware Limited Liability Company, as
Applicant, dated December 22, 2011.

 
g)  
Coronus Joshua Tree East 4 LLC, a Delaware Limited Liability Company, as
Applicant, dated December 22, 2011.

 
h)  
Coronus Joshua Tree East 5 LLC, a Delaware Limited Liability Company, as
Applicant, dated December 22, 2011.

 
i)  
Coronus Apple Valley East 1 LLC, a Delaware Limited Liability Company, as
Applicant, dated December 21, 2011.

 
j)  
Coronus Apple Valley East 2 LLC, a Delaware Limited Liability Company, as
Applicant, dated December 21, 2011.

 
k)  
Coronus Adelanto West 1 LLC, a Delaware Limited Liability Company, as Applicant,
dated December 21, 2011.

 
l)  
Coronus Adelanto West 2 LLC, a Delaware Limited Liability Company, as Applicant,
dated December 21, 2011.

 
4)  
Those certain Combined System Impact and Facility Study Reports from  Southern
California Edison Company, a California corporation, for Coronus Energy
Corporation in

 

CFFC / Coronus Energy
Security Agreement
 
 

--------------------------------------------------------------------------------

 

response to an application for interconnection service under California
Renewable Energy Small Tariff (CREST) for the proposed solar project owned by
 
a)  
Coronus 29-Palms North 1 LLC, a Delaware Limited Liability Company, dated June
7, 2012.

 
b)  
Coronus 29-Palms North 2 LLC, a Delaware Limited Liability Company, dated June
27, 2012.

 
c)  
Coronus 29-Palms North 3 LLC, a Delaware Limited Liability Company, dated August
14, 2012.

 
5)  
Those certain System Impact Studies from  Southern California Edison Company, a
California corporation, for Coronus Energy Corporation in response to an
application for interconnection service under California Renewable Energy Small
Tariff (CREST) for the proposed solar project owned by

 
a)  
Coronus Yucca Valley East 1 LLC, a Delaware Limited Liability Company, dated
July 13, 2012.

 
b)  
Coronus Yucca Valley East 2 LLC, a Delaware Limited Liability Company, dated
August 13, 2012.

 
c)  
Coronus Yucca Valley East 3 LLC, a Delaware Limited Liability Company, dated
December 14, 2012.

 
d)  
Coronus Joshua Tree East 1 LLC, a Delaware Limited Liability Company, dated
October 5, 2012.

 
e)  
Coronus Joshua Tree East 2 LLC, a Delaware Limited Liability Company, dated
October 5, 2012.

 
f)  
Coronus Joshua Tree East 3 LLC, a Delaware Limited Liability Company, dated
October 5, 2012.

 
g)  
Coronus Joshua Tree East 4 LLC, a Delaware Limited Liability Company, dated
October 5, 2012.

 
h)  
Coronus Joshua Tree East 5 LLC, a Delaware Limited Liability Company, dated
October 5, 2012.

 
i)  
Coronus Apple Valley East 1 LLC, a Delaware Limited Liability Company, dated
October 24, 2012.

 
j)  
Coronus Apple Valley East 2 LLC, a Delaware Limited Liability Company, dated
October 24, 2012.

 

CFFC / Coronus Energy
Security Agreement
 
 

--------------------------------------------------------------------------------

 

k)  
Coronus Adelanto West 1 LLC, a Delaware Limited Liability Company, dated
December 14, 2012.

 
l)  
Coronus Adelanto West 2 LLC, a Delaware Limited Liability Company, dated
December 14, 2012.

 




























 

CFFC / Coronus Energy
Security Agreement
 
 

--------------------------------------------------------------------------------

 
